DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-15, in the reply filed on 8/18/21 is acknowledged.
Claims 16-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/21.
	
Drawings
The drawings were received on 8/23/19.  These drawings are acceptable.

Claim Objections
Claims 5-7 and 10-11 are objected to because of the following informalities requiring appropriate correction:
In claim 5, line 1 should be amended to recite: “…the elastic spacer is biased to 
In claim 6, line 5 should be amended to recite: “…the elastic spacer is moved to 
is biased to 
In claim 7 line 3, “the” should be removed from before “attachment”.
In claim 10 line 2: “the amount” should be “the predetermined amount”.
In claim 11, lines 10 and 11, “L2” and “L3” should be removed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spinelli et al (US 9539148).
With respect to claim 1, Spinelli discloses a dressing for applying pressure to a patient target site (dressing 600; applies pressure to the skin to close a wound - col 6 lines 44-45), comprising:

an elastic spacer (biasing member 703; formed from material that can elastically deform and thus is interpreted as being “elastic”; col 6 lines 64-66) longitudinally extending between the first and the second substrates (col 6 lines 62-64), the elastic spacer (703) being biased to a first length (second shape having a length L2), the elastic spacer being configured to be selectively moved between the first length (L2) and a second length (first shape having a length L1), the second length being longer than the first length (L2 is shorter than L1 – col 6 line 44); and   
a triggering element (second component 602/702; fig 6b/7b) removably joined to at least one of the second surface of the first substrate, the second surface of the second substrate, and the elastic spacer (col 6 lines 26-28), the triggering element, when present, selectively maintaining the elastic spacer at the second length and selectively preventing the elastic spacer from moving toward the first length (col 6 lines 26-29), portions of the triggering element being sequentially removable from at least one of the second surface of the first 
wherein the sequential movement of the elastic spacer from the second length toward the first length responsively urges the first and second substrates longitudinally toward one another to apply a predetermined amount of longitudinal force to the patient target site (col 6 lines 25-45).
With respect to claim 3, Spinelli discloses the dressing as claimed (see rejection of claim 1) and also discloses that the elastic spacer (703) has a first surface and an oppositely facing second surface (inherent material property; see figs 7a-7b), the first surface of the elastic spacer having at least one interfacing element for contacting the target patient site (the first component can further include gauze – col 7 lines 18-19; the gauze is interpreted as being provided to the skin facing side of the first component in order to be capable of contacting the skin during use).
claim 4, Spinelli discloses the dressing as claimed (see rejection of claim 3) and also discloses that the at least one interfacing element is a gauze (col 7 lines 18-19).
With respect to claim 5, Spinelli discloses the dressing as claimed (see rejection of claim 3) and also discloses that when the elastic spacer has the first length, the at least one interfacing element continuously spans between the first and second substrates (layers such as gauze that are added to the device are interpreted as remaining connected between 701a/701b even when the element 703 is released and element 701 contracts to the shorter length in order to provide an integral structure capable of holding a wound closed). 
With respect to claim 7, Spinelli discloses the dressing as claimed (see rejection of claim 1) and also discloses that the triggering element (second component 602/702; fig 6b/7b) is removably attached to at least one of the second surface of the first substrate, the second surface of the second substrate, and a surface of the elastic spacer, the attachment between the triggering element and at least one of the second surface of the first substrate, the second surface of the second substrate, and a surface of the elastic spacer being an adhesive attachment (col 6 lines 25-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al (US 9539148) in view of Jackson et al (US 2013/0110026).
With respect to claim 2, Spinelli discloses the dressing as claimed (see rejection of claim 1) but does not disclose at least one removable cover at least partially covering each of the attachment members of the first and second substrates.
Jackson, however, teaches an analogous strained skin treatment device which includes a release liner that is attached to the adhesive layer of a pre-strained device (para [0013]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a release liner as taught by Jackson to the device of Spinelli as a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al (US 9539148).
With respect to claim 6, Spinelli discloses the dressing as claimed (see rejection of claim 3) and also discloses that the at least one interfacing element is at least two interfacing elements (the first component can further include not only gauze but also a medicament which is interpreted as being a second interfacing element; col 7 lines 18-19). Spinelli does not, however, explicitly disclose a chosen one of the at least two interfacing elements being longitudinally parallel with another of the at least two interfacing elements, the at least two interfacing elements being longitudinally spaced apart from one another when the elastic spacer has the second length, the chosen one of the at least the at least two interfacing elements directly longitudinally contacting another of the at least two interfacing elements when the elastic spacer has the first length so that the at least two interfacing elements, as a whole, continuously span between the first and second substrates. In Spinelli, however, an added medicament inherently must be applied to the gauze or directly to the first component 601/701 and should be in contact with the skin and/or wound during use to provide therapeutic effect. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide contact between the medicament and the gauze when the first component has the first length so that the gauze and medicament continuously span between the first and second substrates and thereby will be in contact with . 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spinelli et al (US 9539148) in view of Gurtner et al (US 2012/0226214).
With respect to claim 8, Spinelli discloses the dressing as claimed (see rejection of claim 1) and Spinelli also discloses that the triggering element is a removable portion being removably attached to the second surface of the first substrate, the second surface of the second substrate, and a surface of the elastic spacer (second component 602/702; fig 6b/7b; col 6 lines 26-28).
Spinelli does not, however, disclose that the triggering element is formed from at least two removable portions.
	Gurtner, however, teaches various dressings which are configured to provide skin tightening wherein in one embodiment the dressing (100) includes a triggering element in the form of a frame or brace 110 that is applied to the dressing to maintain the dressing in a stretched configuration and then is removed to permit the dressing to compress a skin lesion (para [0066]). Gurtner further teaches in a different embodiment a dressing (130) which 
With respect to claim 9, Spinelli in view of Gurtner discloses the dressing as claimed (see rejection of claim 8) and Spinelli also discloses that when the triggering element is sequentially removed, the elastic spacer sequentially moves from the second length toward the first length (col 6 lines 25-45; the portions 701a, 701b and 703 of first component 701 are interpreted as “sequentially” moving from the constrained configuration to the second shape having a shorter length upon removal of the second component since it is inherent that the sections will move as the second component is peeled off sequentially). Additionally, Gurtner teaches that the at least two removable portions are sequentially removable (each of the sections is individually removed and each time a section is removed, the strain is lowered – para [0080]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the triggering element of Spinelli in view of Gurtner so that the three removable sections are sequentially removable as in Gurtner in order to allow for customization and adjustment of the amount of strain that the dressing applies to the skin by allowing the physician to reduce the strain rate with each section that is removed.
claim 10, Spinelli in view of Gurtner discloses the dressing as claimed (see rejection of claim 9) and Spinelli also discloses that as the elastic spacer sequentially moves from the second length toward the first length, the amount of longitudinal force applied to the target patient site sequentially increases (it is inherent that as the device transitions from a stretched to compressed state upon removal of the triggering element that the force applied to the skin will increase as the bandage applies more and more pressure on the skin as it pulls the skin inwardly to close the wound; Spinelli col 6 lines 25-45)
	With respect to claims 11-12, Spinelli in view of Gurtner discloses the dressing as claimed (see rejection of claim 9) and Gurtner also teaches that the at least two removable portions (132, 134, 136) include a first removable portion removably attached to at least a second removable portion (each section is connected to the next section as shown in fig 7a), the first removable portion selectively maintaining the second removable portion at a second removable portion length (it is inherent that the length of both sections will remain unchanged before either is removed because the strain will not change until or unless a section is removed), the second removable portion being biased to a first removable portion length that is shorter than the second removable portion length (each section is shorter than the last as shown in fig 7a), removal of the first removable portion from the second removable portion responsively causing the second removable portion to move from the second removable portion length to the first removable portion length (the amount of strain is lowered each time a section is removed as disclosed in para [0080] which is interpreted as causing movement of the remaining sections to reduce strain), movement of the second removable portion from the second removable portion length to the first removable portion length responsively causing the 
Gurtner does not explicitly disclose that the removable sections are configured to provide transition to an intermediate length that is shorter than the second length and longer than the first length but it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided such a configuration in order to 
With respect to claim 13, Spinelli in view of Gurtner discloses the dressing as claimed (see rejection of claim 8) and Spinelli also discloses that as the removable triggering element is sequentially removed, the elastic spacer moves from the second length to the first length sequentially by moving to at least one intermediate length before moving to the first length, the at least one intermediate length being shorter than the second length and longer than the first length (the sequential movement that inherently occurs as the triggering element is peeled off the device is interpreted as being movement in increments or steps, where the material transitions from a longest starting length before the triggering element is removed, to an intermediate length that is shorter than the starting length when the triggering element is partially removed, and then the material transitions to a shortest length when the triggering element is completely removed and the material is completely compressed to close the wound). Additionally, Gurtner teaches that a chosen one of the at least two removable portions is longitudinally parallel to another of the at least two removable portions (as shown in fig 7a the sections 132, 134 and 136 are aligned such that they are parallel with one another; direction from left to right in fig 7a is interpreted as being the longitudinal direction along which the sections are aligned) and that each of the at least two removable portions are selectively removed (Gurtner para [0080]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the triggering element of Spinelli in view of Gurtner so that the three removable sections are longitudinally parallel to one another and selectively removable as in Gurtner in order to allow 
With respect to claim 14, Spinelli discloses the dressing as claimed (see rejection of claim 1) and Spinelli also discloses that the triggering element is a removable portion (second component 602/702; fig 6b/7b; col 6 lines 26-28) but does not explicitly disclose that the removable portion is laterally removably inserted into a corresponding expandable cavity of the elastic spacer. In figure 7b, however, Spinelli teaches that second component 702 has a loop portion 702a which is loosely provided across the top of element 703. The excess material of the loop is flexible and movable and thus is interpreted as being capable of being repositioned such that it is removably inserted into an expandable cavity formed in element 703 where it bends or flexes (as shown in fig 7a). Repositioning the loop in this manner would provide a configuration where element 702 is in direct contact with and follows the contour of element 703 to provide a thinner, more compact profile. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have repositioned the loop portion of the triggering element 703 in Spinelli so that it is laterally removably inserted into a corresponding expandable cavity of the elastic spacer in order to provide a thinner, more compact profile that will be easier to package prior to use and smoother to handle during application.
Spinelli does not, however, disclose that the triggering element is formed from at least two removable portions.

With respect to claim 15, Spinelli in view of Gurtner discloses the dressing as claimed (see rejection of claim 14) and Spinelli also discloses that when the triggering element is sequentially removed, the elastic spacer sequentially moves from the second length toward the first length (col 6 lines 25-45; the portions 701a, 701b and 703 of first component 701 are interpreted as “sequentially” moving from the constrained configuration to the second shape having a shorter length upon removal of the second component since it is inherent that the sections will move as the second component is peeled off sequentially). Additionally, Gurtner teaches that the at least two removable portions are sequentially removable (each of the sections is individually removed and each time a section is removed, the strain is lowered – para [0080]). It would have been obvious to one having ordinary skill in the art, before the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786